SAVOY, Judge.
This is a suit on an open account filed by plaintiff against defendant. In its petition plaintiff alleged it sold and delivered certain merchandise to defendant; that no payments have been made on said merchandise; and that defendant has refused to pay for same. Defendant filed an^ answer denying that it owed plaintiff for said merchandise or that it ever purchased merchandise from plaintiff.
After a trial on the merits the district judge held that no sale had ever been consummated between the parties; that defendant was a gratuitous bailee, and since the merchandise had been stolen from defendant’s premises, he was relieved of any liability.
In Brown & Blackwood v. Ricou-Brewster Building Co., 239 La. 1037, 121 So.2d 70, the court said:
“Our jurisprudence has consistently held that a bailee must show that the loss of goods entrusted to his care did not occur through his fault; having exonerated himself from fault, the bailee is not liable to the bailor. * * (Citations omitted.)
The instant case involves a fact question, and the trial judge chose to believe the testimony of defendant. We cannot say that he committed error in his ruling.
For the reasons assigned the judgment of the district court is affirmed. Appellant is cast for costs incurred in this Court.
Affirmed.